Citation Nr: 0629888	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-39 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a disability rating in excess of 10 
percent for a right buttock scar.

3.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The issue of an increased disability rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hepatitis C was not shown during service, and is not 
shown to be related to any incident in service.

2.  The right buttock scar includes a surgical scar which 
measures approximately 4 inches in length, is narrow and only 
minimally depressed, with a rounded scar, minimally depressed 
and measuring approximately 2 inches in diameter in the 
central portion of the surgical scar.  The area is tender, 
with no evidence of ulceration, adherence, tissue loss, or of 
any associated limitation of functioning.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for a right buttock scar have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Veteran

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO sent a letter to the veteran in January 2004, prior to 
the issuance of the March 2004 rating decision, which asked 
him to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claims.  The letter informed him 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claims.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran what he 
needed to show for service connection on direct, secondary 
and presumptive bases and what he needed to substantiate a 
claim for increased rating for his right buttock scar in the 
January 2004 letter.  

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or for effective date for this disability on appeal.  
Further, he was not provided with notice of the type of 
evidence necessary to establish an effective date for his 
increased rating claim.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection for 
hepatitis C and an increased disability rating for a right 
buttock scar, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  

In view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to the claims.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records and VA 
examination reports.  The veteran has not alleged that there 
are any other outstanding medical records regarding these 
issues.  In this respect, although it is clear that the 
veteran was awarded Social Security Administrative (SSA) 
disability benefits, the veteran has stated during VA 
examinations and for treatment, that he receives SSA 
disability benefits for his diagnosed transverse myelitis and 
associated back disability.  As the veteran has made no 
claims associated with these disabilities, the SSA records 
can have no relevance to the current issues for 
consideration.  Accordingly, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service Connection

The veteran contends that he was exposed to blood in several 
instances while serving in Vietnam.  He further asserts that 
he may have contracted hepatitis C as a result of inservice 
surgery for shrapnel wounds.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  Reasonable doubt as to the degree of 
service-connected disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his currently 
diagnosed hepatitis C.  While the evidence reveals that he 
currently suffers from hepatitis C, the competent, probative 
evidence of record does not etiologically link his hepatitis 
to his service or any incident in service.  In fact, a VA 
physician, who treated the veteran in January 2003, stated 
that he likely contracted his current hepatitis C from a 
blood transfusion in approximately 1980, many years after his 
discharge from service.  His available service medical 
records, while indicating that a fragment was removed from 
the right buttock in May 1968, and showing that the wound had 
to be cleaned and irrigated with water on several occasions 
afterwards, do not indicate that the veteran was given any 
blood products in association with his right buttock wound.  
In fact, in his own answers to a risk factor for hepatitis 
questionnaire, received in February 2004, the veteran states 
that he had only one blood transfusion in 1982 when an ulcer 
erupted.  A September 1981 private hospital treatment record 
confirms that the veteran received blood during treatment for 
a massive life-threatening gastrointestinal hemorrhage. 

The veteran's personal opinion that his hepatitis C is 
related to service or that he acquired it as a result of his 
inservice surgery is not competent evidence required to 
establish service connection. Grottveit, supra; Espiritu, 
supra.  Absent competent evidence of a nexus between the 
hepatitis C and service, service connection is not warranted.  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for hepatitis C.  38 
U.S.C.A. § 5107(b).  There is no evidence of the disorder in 
service and no competent evidence relating the disorder to 
service.  Therefore, the appeal is denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for hepatitis C, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Disability Rating 

Service connection was established for a right buttock scar 
in a May 1975 rating decision, and initially evaluated as 10 
percent disabling.  A May 1980 rating decision reduced the 
veteran's disability rating to noncompensably disabling; 
however, pursuant to a February 1983 Board decision, a March 
1983 rating decision, restored the veteran's disability 
rating to 10 percent.  This evaluation has remained in effect 
to the present.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Initially, the Board notes that the veteran is currently 
provided a maximum 10 percent rating for superficial scars 
that are painful or tender on exam under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7804.

After reviewing the evidence of record, the Board observes 
that no other diagnostic code relevant to scars provides for 
a higher rating.  In this regard, the Board notes that the 
February 2004 VA examiner reports that there had been no 
change in the veteran's right buttock scar since the March 
2000 VA examination.  The March 2000 VA examination report 
reflects that the area of right buttock scar was tender, with 
minimal scar depression.  The scar consisted of a 4-inch 
surgical scar with a circular scar in its central portion, 
approximately 2-inches in diameter.  The examiner notes, that 
although the veteran stated he had difficulty sitting for any 
length of time, the evaluation was complicated by his 
nonservice-connected spinal radiculitis affecting his lower 
extremities and bladder and bowel control.  The current 
objective medical evidence of record fails to show that the 
right buttock scar is deep, exceeds 12 square inches or is 
productive of limitation of motion so as to warrant a 
disability rating greater than 10 percent, pursuant to 
Diagnostic Codes 5250, 5251, 5252, and5253.  See Diagnostic 
Codes 7801, 7805.

Despite the veteran's contentions that his scar has worsened 
and makes it difficult for him to sit for any length of time, 
the objective medical evidence of record does not show that 
the scar is poorly nourished, unstable, or has repeated 
ulceration, and while evidence shows that the area of the 
scar is painful, the Board finds that such impairment is 
contemplated in the 10 percent rating assigned to this 
disability.  The Board further finds that the evidence 
currently of record does not show that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.  Hence, the Board finds that a 
disability in excess of 10 percent is not warranted for the 
right buttock scar under Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Service connection for hepatitis C and residuals of hepatitis 
B is denied.

An increased disability rating for a right buttock scar is 
denied.

REMAND

The Board notes that the veteran and his representative have 
repeatedly stated that he receives all his ongoing treatment 
for his diagnosed PTSD at the VA.  The most recent VA 
treatment records from the VA Medical Center (VAMC) in Albany 
and the VA clinic in Massena, New York, are dated in January 
2004, with the most recent VA examination report in February 
2004.  Moreover, an undated VA treatment record, submitted by 
the veteran's representative to the Board without a waiver of 
the RO's initial adjudication, indicates the veteran has 
received ongoing psychiatric treatment through September 
2004.  Copies of any available VA treatment records from both 
facilities, from January 2004 to the present, should be 
obtained and incorporated in the claims file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA should also provide the veteran with relevant 
notice regarding what effective date for the award of 
benefits will be assigned if an increased disability rating 
is awarded, in compliance with the Court's decision.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and the Court's 
Dingess/Hartman decision.  The letter 
should also request that the veteran 
provide any evidence in his possession 
that pertains to the claims.  Then with 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all identified treatment 
records which have yet to be secured.  
The RO should further secure all records 
of treatment from the VAMC in Albany, New 
York, and the VA clinic in Massena, New 
York, dated from January 2004 to the 
present.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased disability rating for PTSD.  
If the decision remains denied, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case (SSOC) which considers all 
evidence submitted since the July 2004 
SSOC.

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford them an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


